Citation Nr: 9918111	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who served on active duty from January 1968 to 
February 1970 and from October 1970 to January 1972, appealed 
that decision.  The case has therefore been referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by subjective complaints 
of a sleep disorder, but shows no evidence of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, or mild memory loss.

2.  The veteran currently manifests 34 and 38 percent average 
puretone decibel hearing loss in the right and left ears, 
respectively, with speech recognition scores of 82 percent 
for each ear.

3.  The veteran's tinnitus may be characterized as persistent 
or recurrent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1998).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998 & 1999).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 
6260 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).  The Board notes that each of 
the veteran's disabilities at issue were examined by the VA.  
The veteran also declined the opportunity to have a personal 
hearing, and the Board is not aware of any additional 
relevant evidence that has not been obtained and associated 
with the claims file.  Under these circumstances, the Board 
finds that no further duty to assist the veteran is required 
as mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

I.  Post-Traumatic Stress Disorder

A September 1991 rating decision granted service connection 
for PTSD and assigned a 10 percent evaluation.  The veteran 
now claims that his PTSD is more severely disabling than 
reflected in the current 10 percent evaluation.  Therefore, 
the veteran claims that an increased disability evaluation is 
warranted.  The Board disagrees and finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for PTSD under applicable schedular 
criteria.

The veteran's PTSD is currently evaluated as 10 percent 
disabling under Diagnostic Code 9411.  Under the criteria for 
rating mental disorders such as PTSD, a 10 percent evaluation 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress.  A 10 percent evaluation also is 
warranted where there are symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

In denying the veteran's claim for an increased evaluation, 
the RO considered a December 1997 VA psychiatric examination 
report.  During the interview, the veteran stated that he had 
been working for Columbus Industries for the past five years.  
He reported that he was doing well there and had recently 
been promoted to group leader, which he declined because he 
wanted to change shifts.  He reported that he was currently 
in a good marriage, except for the fact that they had no 
children.  He reported no antisocial behavior and indicated 
that he had been arrested only once for a DUI.  He reported 
that he had not used drugs since Vietnam.  He did indicate 
that he drank a 12-pack of beer on the week-ends.  He stated 
that the drinking did not affect his work.  The veteran's 
only psychiatric complaint concerned a sleep disorder.  He 
reported that he had been prescribed amitriptyline and 
hydroxyzine, but the examiner noted that when questioned if 
he took the medication with the beer, he answered that he did 
not since they did not mix.  The examiner questioned whether 
the veteran really took his medication in light of his 
reported heavy beer drinking on the week-end and sometimes 
during the week.  The examiner noted that while the veteran 
reported having a flashback seven years earlier, he did not 
report any recent flashbacks.  He did not report any other 
PTSD symptoms.  

Mental status examination revealed that the veteran was 
dressed in a casual manner and was poorly groomed with long 
hair and a untrimmed beard.  He was cooperative during the 
evaluation.  He did not express any delusional thinking, and 
thought formation was intact.  He was able to concentrate 
during the interview without any difficulty and showed no 
signs of organicity.  He also did not appear anxious or 
depressed.  The examiner commented that the veteran appeared 
resentful of Vietnam, blaming his hearing loss, loss of his 
teeth and his inability to have children on Agent Orange 
exposure.  However, the veteran did not appear to suffer 
significant disability from PTSD.  He indicated that this was 
not to say that the veteran had not had more serious symptoms 
in the past.  The examiner rendered Axis I diagnoses of PTSD 
and alcohol abuse, and assigned a Global Assessment of 
Functioning (GAF) score of 70.  In assigning this score, the 
examiner commented that the veteran had a good marriage and 
functioned well in his job.

In reviewing the above criteria in relation to the veteran's 
PTSD, the Board finds that the veteran's disability picture 
for this condition does not warrant an evaluation in excess 
of the currently assigned 10 percent.  The only symptom 
described by the veteran contained in the criteria for a 30 
percent evaluation is a sleep disorder.  Nevertheless, the 
clinical evidence does not show, nor has the veteran alleged, 
that he currently suffers from depressed mood, anxiety, 
suspiciousness, panic attacks, or mild memory loss such that 
would warrant an increased rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The evidence reveals that the veteran 
appears to be functioning well both at his job and at home.  
This is consistent with the veteran's GAF score of 70, which 
contemplates behavior manifested by mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46 (1994).  Under these circumstances, the Board 
finds that the RO properly evaluated the veteran's PTSD as 10 
percent disabling.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's PTSD.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

II.  Bilateral Hearing Loss

The veteran claims that his service-connected bilateral 
hearing loss is more severely disabling than reflected in the 
noncompensable (zero percent) evaluation.  Therefore, he 
claims that a compensable disability evaluation for bilateral 
hearing loss is warranted.  After a review of the evidence, 
however, the Board disagrees.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998 &1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  The Board also notes that the differences 
between the former criteria and the revised criteria in cases 
such as the one on appeal are relatively minor; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran was afforded a VA audiological evaluation in 
December 1997, at which time puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
40
75
34
LEFT
10
15
60
65
38

Speech recognition scores were 82 percent for each ear.  
Based on these findings, the examiner concluded that the 
veteran demonstrated high frequency sensorineural bilateral 
hearing loss.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's examination 
results yields a numerical designation of III for each ear 
(between 0 and 41 percent average puretone decibel hearing 
loss, with between 76 and 82 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  Accordingly, the Board 
finds that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  Hence, he Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation under both the former and the 
revised criteria.

The Board has also considered statements by the veteran and 
his representative that his bilateral hearing loss warrants a 
compensable evaluation.  However, the veteran and his 
representative simply have not shown, by competent medical 
evidence, that his service-connected bilateral hearing loss 
has increased to a level in excess of the currently assigned 
noncompensable level under 38 C.F.R. § 4.87.  Their 
contentions are insufficient to establish entitlement to a 
compensable evaluation for defective hearing because 
"...disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
disability evaluation under Diagnostic Code 6100. 

III.  Tinnitus

The RO has assigned a 10 percent evaluation for bilateral 
tinnitus under Diagnostic Code 6260.  This evaluation 
contemplates tinnitus which is persistent as a symptom of 
head injury, concussion, or acoustic trauma.  This is the 
maximum evaluation provided under this code provision.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6260. Again, by regulatory 
amendment effective June 10, 1999, changes were made to the 
schedular criteria for evaluation of diseases of the ear 
including tinnitus.  See 64 Fed. Reg. 25208, 25209 (1999).  
The revised regulations removed the requirement that the 
tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma, and now only requires that the 
tinnitus be recurrent.  However, Diagnostic Code 6260 still 
provides for a maximum 10 percent evaluation and as such, a 
higher evaluation under this code with consideration of the 
old and revised criteria would not result in a higher 
evaluation in this case.  A newly added Note to this 
provision indicates that a separate evaluation for tinnitus 
may be combined with an evaluation under Diagnostic Codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.

The Board observes that, in certain circumstances, a higher 
evaluation may be granted if tinnitus is associated with 
other disabilities.  However, there is no evidence of 
associated chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1999)), labyrinthitis (38 C.F.R. § 4.87a, Diagnostic Code 
6204 (1998)) or Meniere's syndrome (38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1999)) such that would warrant an 
increased evaluation.  Further, Diagnostic Code 8046 which 
provides a rating in excess of 10 percent for cerebral 
arteriosclerosis permits, in the absence of a diagnosis of 
multi-infarct dementia, only a 10 percent evaluation for 
subjective complaints such as tinnitus, headaches, or 
dizziness recognized as symptomatic of a properly diagnosed 
cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8046 (1998).  

In this case, however, there is no competent medical evidence 
suggesting that the veteran has any disability related to 
tinnitus for which service connection has not been 
established that would result in a higher evaluation than 
currently assigned.  The December 1997 VA examination report 
includes a diagnosis of tinnitus, bilateral, constant, with 
no mention of other related disabilities.  Examination of the 
ears revealed normal auricles.  External canals were reported 
to be clear.  Tympanic membranes were intact.  The mastoids 
were nontender and there was no discharge.  The veteran did 
not have vertigo and conversational hearing was reported to 
be normal.  The examiner noted that there was no active ear 
disease.  In view of this, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his service-
connected tinnitus.  Thus, the doctrine of reasonable doubt 
need not be considered.  Gilbert, 1 Vet. App. at 55-56.

IV.  Consideration of Extra-Schedular Ratings

The above determinations are based upon the applicable 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board finds that the evidence of 
record does not present an "exceptional or unusual" 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of extra-schedular evaluations pursuant to 
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, there is no 
indication that the veteran's disabilities have markedly 
interfered with earning capacity or employment status, or 
have necessitated frequent periods of hospitalization.  In 
the absence of evidence of such factors as those noted above, 
the Board finds that a remand for compliance with the 
procedures for assignment of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 10 percent for post-traumatic 
stress disorder is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for tinnitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

